                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANI

ALVIND. DAVISTON, JR.,
     Plaintiff,

       v.                                           CIVIL ACTION N0.1 -CV-5848

DELAWARE COUNTY TAX CLAIM
BUREAU, et al,
    Defendants.

                                                                  KATE BARK N, G1erk
                                            ORDER               iY.         Dep.Clerk
                              A...                                       .
       AND NOW, this       CJ day of March, 2020, upon consideration of Plai tiff Alvin D.
Daviston's Amended Complaint (ECF No. 6) it is ORDERED that:

       1.       The Court's Order entered on January 7, 2020 (ECF No. 7) is

       2.       The Amended Complaint is DISMISSED WITHOUT PRE

reasons in the Court's Memorandum.

       3.        Daviston may file a second amended complaint within thirty (30) days of the

date of this Order. Any second amended complaint must identify all defend ts in the caption of

the amended complaint in addition to identifying them in the body of the ame ded complaint and

shall state the basis for Daviston's claims against each defendant. The amen ed complaint shall
            I

be a complete document that does not rely on the initial Complaint, the Ame   ed Complaint, or

other papers filed in this case to state a claim. When drafting his second ame ded complaint,

Daviston should be mindful of the Court's reasons for dismissing the claims i his Amended



1
  The vacated Order dismissed Daviston's Amended Complaint, referenced a emorandum that
was inadvertently never entered on the docket, and granted Daviston thirty da s to file a second
amended complaint. That Memorandum accompanies this Order. Since Dav ston never received
the original Memorandum explaining the Court's decision to dismiss his Am ded Complaint,
he will be granted an additional thirty days to file a second amended complai t.
Complaint as explained in the Court's Memorandum. Upon the filing of a second amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       4.        The Clerk of Court is DIRECTED to send Daviston a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action bearing

the above-captioned civil action number. Daviston may use this form to file his second amended

complaint if he chooses to do so.

       5.        If Daviston fails to file a second amended complaint in accordance with this

Order, his case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:
